Order entered October 25, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00890-CV

                                  U.S. BANK, N.A., Appellant

                                                V.

             PINKERTON CONSULTING AND INVESTIGATIONS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-12926

                                            ORDER
       We GRANT appellee’s October 21, 2013 unopposed motion for an extension of time to

file a brief. Appellee shall file its brief on or before November 22, 2013.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE